PER CURIAM.
Robert B. Ray, defendant, appeals the denial of his Motion to Correct ■ Illegal Sentence. The state concedes that defendant’s motion is well taken and that he is entitled to relief on Counts III, IV and IX where he was sentenced to 120 years in state prison on each count to run consecutive to each other and to all other counts. The convictions in these three counts were for the crime of robbery without a firearm, a second degree felony, which carries a maximum statutory penalty of fifteen-years incarceration.
Accordingly, we reverse the order denying defendant’s Motion to Correct Illegal Sentence and remand to the trial court with directions to grant the motion and re-sentence defendant on Counts III, IV and IX to fifteen-years in state prison. These sentences will run consecutive to each other and to all other counts. The defendant does not need to be present for re-sentencing.1
Reversed and remanded with directions.

. Our holding in this case has no effect on the remaining counts of the charging document where defendant was convicted of armed kid-naping in Count I (sentence — 120 years), armed kidnaping in Count 11 (sentence — 120 years), armed sexual battery in Count VI (sentence — 120 years), unarmed kidnaping in Count VIII (sentence — 120 years), and unlawful possession of a firearm while engaged in a criminal offense in Count X (entry of sentence suspended). All sentences were run consecutively.